DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-20, 25, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “and wherein the inner connecting channels are not circumferential around the tool shaft,” in lines 19-20. In the response filed 01/25/2022, applicant states Fig. 27 and Paragraphs 143, 175, and 188 supports these limitations. However, none of them support these. In addition, in paragraph 191 of the specification, it states “As seen from Fig. 28a, the connecting portions 19 typically have an inside cross section in the flow direction that is smaller than the inside cross section of the cavities 9 themselves, preferably by factor of 3 and ideally by a factor of 4.” If the connecting channels (19) is not circumferential around the shaft as the ring-like cavity 9, it is hard to envision how its cross section is smaller by a factor of 3 or 4.
Claim 17 further recites “wherein the fluid flows through the outer connecting channel into the first ring-like cavity without flowing in a countercurrent direction relative to the fluid flow through the first ring-like cavity.” The original disclosure does not support this. There is no description on how the flow direction of the fluid is flowing inside the cavity. The flow can be in any direction when the fluid pass through the cavity. In addition, since the cavity is a ring-cavity, it is possible the fluid can flow in a direction around the shaft for filling the cavity. It can be envisioned that at least in some instant, the flow direction may be flowing in a countercurrent direction with respect to the fluid flow direction in the outer connecting channel.
Claim 39 recites “each inner connecting channel provides a fluid connection without providing a clamping function”. The original disclosure does not support this. In paragraphs 194-196, it describes the pressure in the cavities 9 can be used for clamping function. There is no description regarding the clamping function of the inner connecting channel (19). However, it does not mean these inner connecting channels do not provide clamping function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 25, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the at least one outer connecting channel" in line 3 of p. 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the outer connecting channel”.
Claim 20 recites “at least one outer connecting channel” in line 6. However, it is unclear if it includes “the outer connecting channel” already recited in claim 17 (lines 7. p. 2 and  line 5-6, p. 3). For the purpose of examination, the examiner has interpreted it to mean “at least one outer connecting channel, including the outer connecting channel,”.
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Applicant argues there is no issue regards with Written Description Requirement compliance.  However, as set forth in the 112(a) section above, claim 17 are still failing to comply with the written description requirement regarding the connecting channel not being circumferential and the fluid flow direction. Further, claim 39, as set forth above,  also is not in the compliance with the 112(a) written description requirement.
In addition, there is issue of 112 (b) indefinites as set forth in the 112(b) Section above.
Because applicant does not overcome the 112(a) and 112(b) issue, the application is not allowable.
Allowable Subject Matter
At this moment, it cannot be determined if claims 17, 19-20, 25, and 39 are allowable even though there is no prior art of record used for rejecting them because it is not sure how applicant will correct the 112(a) issues stated above. (It is possible after correcting the 112 (a) issue in claim 17, some prior art of record may be used for rejecting claim 17. It is also noted none of the prior art of record teaches the limitation of claim 19. However, for the same reason above, it cannot determine if it is allowable if the 112(a) and 112(b) issues are overcome.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722